
	
		IB
		Union Calendar No. 245
		111th CONGRESS
		2d Session
		H. R. 3239
		[Report No.
		  111–429]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 16, 2009
			Mrs. Kirkpatrick of
			 Arizona (for herself and Ms. Loretta
			 Sanchez of California) introduced the following bill; which was
			 referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			March 9, 2010
			Additional sponsor: Ms.
			 Richardson
		
		
			March 9, 2010
			Reported from the Committee on
			 Homeland
			 Security
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			March 9, 2010
			 Committee on Foreign
			 Affairs discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To require the Secretary of Homeland
		  Security, in consultation with the Secretary of State, to submit a report on
		  the effects of the Merida Initiative on the border security of the United
		  States, and for other purposes.
	
	
		1.Report on Merida
			 Initiative
			(a)In
			 generalNot later than 18
			 months after the date of the enactment of this Act, the Secretary of Homeland
			 Security, in consultation with the Secretary of State, shall submit to Congress
			 a report on the effects of the Merida Initiative on the following:
				(1)Enhancing border
			 security.
				(2)Reducing the
			 potential for border violence.
				(3)Preventing the
			 illicit flow of arms and bulk cash across the border between the United States
			 and Mexico.
				(b)Merida
			 Initiative definedIn this
			 section, the term Merida Initiative means the program announced
			 by the United States and Mexico on October 22, 2007, to fight illicit narcotics
			 trafficking and criminal organizations throughout the Western
			 Hemisphere.
			
	
		1.Report on Merida
			 Initiative
			(a)In
			 generalNot later than 12
			 months after the date of the enactment of this Act, the Secretary of Homeland
			 Security, in consultation with the Secretary of State, shall submit to Congress
			 a report on the effects of the Merida Initiative on the following:
				(1)Enhancing border
			 security.
				(2)Reducing the potential
			 for border violence.
				(3)Preventing the illicit flow of arms, bulk
			 cash, human trafficking and smuggling, and illegal narcotics across the border
			 between the United States and Mexico.
				(4)Improving cooperation between officials and
			 agencies of the Department of Homeland Security and the foreign counterparts of
			 such officials and agencies participating in the Merida Initiative, including a
			 detailed description of how cooperation has or has not improved under the
			 Merida Initiative.
				(b)Merida Initiative
			 definedIn this section, the
			 term Merida Initiative means the program announced by the United
			 States and Mexico on October 22, 2007, to fight illicit narcotics trafficking
			 and criminal organizations throughout the Western Hemisphere.
			
	
		March 9, 2010
		Reported from the Committee on
		  Homeland
		  Security
		March 9, 2010
		 Committee on Foreign
		  Affairs discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
